Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 1 of 53 PageID #: 6715




                         EXHIBIT H
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 2 of 53 PageID #: 6716




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


 RAMOT AT TEL AVIV UNIVERSITY LTD., No. 2:19-cv-225-JRG

                 Plaintiff,

        vs.                                        JURY TRIAL DEMANDED

 CISCO SYSTEMS, INC.,

                  Defendant.


                     JOINT PROPOSED FINAL JURY INSTRUCTIONS




  [Note to the Court: Where the parties do not agree on proposed instructions, Plaintiff’s proposed
                language is in yellow and Defendants’ proposed language is in blue.]
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 3 of 53 PageID #: 6717




                                   FINAL JURY INSTRUCTIONS

 I.      Introductory Instructions1

         Ladies and Gentlemen of the Jury: You have now heard the evidence in this case. I will

 now instruct you on the law that you must apply.

         Each of you will have a copy of these final jury instructions for your review when you

 retire to deliberate in a few minutes. Accordingly, there is no need for you to take written notes

 on these final jury instructions unless you particularly want to do so.

         It is your duty to follow the law as I give it to you. On the other hand, as I have said

 previously, you, the jury, are the sole judges of the facts in this case.

         Do not consider any statement that I have made in the course of the trial or may make in

 these instructions as an indication that I have any opinion about the facts of the case.

         You just heard closing arguments from the attorneys. Statements and arguments of the

 attorneys are not evidence, and they are not instructions on the law. They are intended only to

 assist the jury in understanding the evidence and the parties’ contentions.

         A verdict form has been prepared for you. You will take this form to the jury room and

 when you have reached a unanimous agreement as to your verdict, you will have your foreperson

 fill in the blanks in that form, date it and sign it.

         Answer the questions in the verdict form from the facts as you find them. Do not decide

 who you think should win and then answer the questions to reach that result. Again, your answers

 and your verdict must be unanimous.




 1
    Whirlpool Corp. v. TST Water, LLC, No. 2:15-CV-1528-JRG (E.D. Tex.); Rembrandt Wireless
 Techs., LP v. Cisco Elecs. Co. Ltd., Case No. 2:13-cv-213-JRG, Jury Instructions Dkt. 300 (E.D.
 Tex. Feb. 9, 2015); Fifth Circuit Pattern Jury Instructions – Civil, § 1.1 Preliminary Instructions
 (2014, rev. Oct. 2016).

                                                         2
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 4 of 53 PageID #: 6718




         In determining whether any fact has been proven in this case, you may, unless otherwise

 instructed, consider the testimony of all witnesses, regardless of who may have called them, and

 all the exhibits received and admitted into in evidence, regardless of who may have introduced

 them.

         You, the jurors, are the sole judges of the credibility of all witnesses and the weight and

 effect of all evidence. By allowing testimony or other evidence to be introduced over the objection

 of an attorney, the Court did not indicate any opinion as to the weight or effect of such evidence.

         As I have told you previously, the attorneys in this case are advocates for their competing

 clients and have a duty to object when they believe evidence is offered that should not be admitted

 under the rules of this Court. When the Court sustained an objection to a question addressed to a

 witness, you must disregard that question entirely, and you may draw no inference from its

 wording or speculate about what the witness would have said if he or she had been permitted to

 answer. If the objection was overruled, then you may treat the question and the answer to that

 question just as you would treat the answer to any other question.

         Now, at times during the trial it was necessary for the Court to talk with the lawyers here

 at the bench outside of your hearing, or by calling a recess and talking to them while you were out

 of the courtroom. This happened because often during a trial, something comes up that does not

 involve the jury. You should not speculate about what was said during such discussions that took

 place outside of your presence.

         Generally speaking, there are two types of evidence that you may consider in properly

 finding the truth as to the facts of this case. One is direct evidence, such as testimony of a witness.

 The other is indirect or circumstantial evidence. Circumstantial evidence is evidence that proves

 a fact from which you can logically conclude another fact exists. As a general rule, the law makes




                                                   3
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 5 of 53 PageID #: 6719




 no distinction between direct or circumstantial evidence, but simply requires that you find the facts

 based on the evidence presented, both direct and circumstantial.2 When there is no dispute about

 certain facts, the attorneys on both sides may agree or “stipulate” to those facts. When such an

 agreement is reached, you must, unless otherwise instructed, accept the stipulation as evidence and

 treat those facts as proven. During the course of the trial, you were read certain stipulated evidence

 that you should also treat as proven.

         Certain testimony in this case has been presented to you through depositions. A deposition

 is the sworn, recorded answers to questions asked to a witness in advance of the trial. If a witness

 cannot be present to testify in person, then the witness’s testimony may be presented under oath in

 the form of a deposition. As I told you earlier, before the trial, the attorneys representing the

 parties in this case asked questions of these deposition witnesses, who were under oath. At that

 time, a court reporter participated in the video deposition and recorded their sworn testimony. You

 should give the same consideration to and determine the credibility and importance of deposition

 testimony just as if the witness had been present and testified from the witness stand in the

 courtroom.

         While you should consider only the evidence in this case, you are permitted to draw such

 reasonable inferences from the testimony and exhibits as you feel are justified in the light of

 common experience. In other words, you may make deductions and reach conclusions that reason

 and common sense lead you to draw from the facts that have been established by the testimony

 and evidence in the case. However, you should not base your decision on any evidence not

 presented by the parties during this case, including your own personal experiences with any

 particular companies or products.



 2
     Fifth Circuit Pattern Jury Instructions – Civil, § 3.3 Evidence (2014).

                                                   4
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 6 of 53 PageID #: 6720




        When knowledge of technical and financial subject matters may be helpful to the jury, a

 person who has special training or experience in that technical or financial field—called an “expert

 witness”—is permitted to state his opinion on those technical or financial matters. However, you

 are not required to accept that opinion. As with any other witness, it is solely up to you to decide

 whether to rely upon it or not.

        Certain exhibits shown to you during the trial were illustrations. We call these types of

 exhibits “demonstrative exhibits” or “demonstratives.” Demonstrative exhibits are a party’s

 description, picture, or model to describe something involved in this trial. If your recollection of

 the evidence differs from the demonstratives, you should rely on your recollection. Demonstrative

 exhibits are sometimes called “jury aids.” Demonstrative exhibits themselves are not evidence,

 but a witness’s testimony concerning a demonstrative exhibit is evidence.




                                                  5
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 7 of 53 PageID #: 6721




 II.     Burden of Proof3

         In any legal action, facts must be proven by a required amount of evidence known as the

 “burden of proof.” The burden of proof in this case is on Plaintiff for some issues and on Defendant

 for other issues.

         There are two burdens of proof that you will apply in this case: “preponderance of the

 evidence” and “clear and convincing evidence.”

         First, a preponderance of the evidence means evidence that persuades you that a claim is

 more probably true than not true. Sometimes this is talked about as being the greater weight and

 degree of credible testimony.

         The Plaintiff, Ramot at Tel Aviv University Ltd., or Ramot, has the burden of proving

 patent infringement by a preponderance of the evidence.

         The Plaintiff, Ramot, also has the burden of proving that Cisco’s infringement, if any, is

 willful by a preponderance of the evidence.

         The Plaintiff, Ramot, also has the burden of proving the amount4 of damages for patent

 infringement by a preponderance of the evidence.

         The Defendant, Cisco Systems Inc., or Cisco, has the burden of proving patent invalidity

 by clear and convincing evidence.

         [Ramot insert: Clear and convincing evidence means evidence that produces in your mind

 an abiding conviction that the truth of the party’s factual contentions are highly probable.




 3
    Whirlpool Corp. v. TST Water, LLC, No. 2:15-CV-1528-JRG (E.D. Tex.); Rembrandt Wireless
 Techs., LP v. Cisco Elecs. Co. Ltd., Case No. 2:13-cv-213-JRG, Jury Instructions Dkt. 300 (E.D.
 Tex. Feb. 9, 2015).
 4
   Whirlpool Corp. v. TST Water, LLC, No. 2:15-CV-1528-JRG, Jury Instructions Dkt. 166 at 29
 (E.D. Tex. March 23, 2017); Rembrandt Wireless Techs., LP, 2:13-cv-213-JRG, Jury Instructions
 Dkt. 300 at 35 (E.D. Tex. Feb. 9, 2015).

                                                  6
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 8 of 53 PageID #: 6722




 Although proof to an absolute certainty is not required, the clear and convincing evidence standard

 requires a greater degree of persuasion than is necessary for the preponderance of the evidence

 standard. If proof establishes in your mind an abiding conviction in the truth of the matter, then

 the clear and convincing standard has been met.]5

        [Cisco insert: Clear and convincing evidence means evidence that produces in your mind

 a firm belief or conviction as to the matter at issue. When a party has the burden of proving any

 claim or defense by clear and convincing evidence, it means the evidence must have persuaded

 you that the claim or defense is highly probable. Although proof to an absolute certainty is not

 required, the clear and convincing evidence standard requires a greater degree of persuasion than

 is necessary for the preponderance of the evidence standard. If the proof establishes in your mind

 a firm belief or conviction that something is true, then the standard has been met.6]

        The “preponderance of the evidence” and “clear and convincing evidence” standards are

 different from what you may have heard about in criminal proceedings, where a fact must be

 proven beyond a reasonable doubt. On a scale of these various standards of proof, as you move

 from preponderance of the evidence, where the proof need only be sufficient to tip the scale in

 favor of the party proving the fact, to beyond a reasonable doubt where the fact must be proven to

 a very high degree of certainty, you may think of clear and convincing evidence as being between

 the two standards.




 5
   Whirlpool Corp. v. TST Water, LLC, No. 2:15-CV-1528-JRG, Jury Instructions Dkt. 166 at 10-
 11 (E.D. Tex. March 23, 2017); Rembrandt Wireless Techs., LP, 2:13-cv-213-JRG, Jury
 Instructions Dkt. 300 at 19 (E.D. Tex. Feb. 9, 2015).
 6
   Packet Intelligence LLC v. Netscout Sys., Inc., No. 2:16-cv-230-JRG, Dkt. 252, Oct. 13, 2017
 Trial Tr. at 15:20-16:12; SSL Servs., LLC v. Citrix Sys., Inc., No. 2:08-cv-158-JRG, Dkt. 256 at 3-
 4 (E.D. Tex. June 18, 2012).

                                                  7
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 9 of 53 PageID #: 6723




        In determining whether any fact has been proven by a preponderance of the evidence or by

 clear and convincing evidence, you may, unless otherwise instructed, consider the stipulations, the

 testimony of all witnesses, regardless of who may have called them, and all exhibits received in

 evidence, regardless of who may have produced them.




                                                 8
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 10 of 53 PageID #: 6724




  III.     Summary of Arguments7

           As I did at the start of the case, I will first give you a summary of each side’s contentions

  in this case. I’ll then provide you with detailed instructions on what each side must prove to win

  on each of its contentions.

           [Ramot insert: This case concerns three U.S. patents. U.S. Patent No. 10,270,535,

  referred to as the ʼ535 patent, U.S. Patent No. 10,461,866, referred to as the ʼ866 patent, and U.S.

  Patent NO. 10,033,465, referred to as the ’465 Patent. I will also refer to these patents as the

  “patents-in-suit” or the “Asserted Patents.”] [Cisco proposal: This case concerns three U.S.

  patents. U.S. Patent No. 10,033,465, referred to as the ’465 patent, U.S. Patent No. 10,270,535,

  referred to as the ʼ535 patent, and U.S. Patent No. 10,461,866, referred to as the ʼ866 patent. I

  will also refer to these patents as the “patents-in-suit” or the “Asserted Patents.”]

           [Ramot insert: Ramot seeks money damages from Cisco for infringing the patents-in-suit

  via use of its networking equipment with corresponding line cards and optical transceiver modules

  providing advanced electro-optical modulation techniques. The accused Cisco products are line

  cards and modules that include certain of Cisco’s various 100G, 200G, and 400G optical modules

  and associated digital signal processing circuitry and software.] [Cisco insert: Ramot contends

  that Cisco is infringing the patents-in-suit via its use of the accused Cisco products, which are line

  cards and modules that include certain of Cisco’s various 100G, 200G, and 400G optical modules

  and associated digital signal processing circuitry]. These are collectively called the “accused

  products.” Ramot contends that Cisco’s use of the accused products directly infringes claim 1 of

  the ’465 patent, claims 1 and 2 of the ’535 patent, and/or claims 7, 8, 10, 11, and 12 of the ’866

  patent. These claims are also referred to as the “Asserted Claims.” Ramot also contends that Cisco



  7
      Whirlpool Corp. v. TST Water, LLC, No. 2:15-CV-1528-JRG (E.D. Tex.)

                                                    9
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 11 of 53 PageID #: 6725




  is inducing [Ramot insert: and contributing to infringement]8 by its customers or others who are

  using the accused products. Ramot also alleges that Cisco’s infringement is and has been willful.

  Ramot seeks money damages amounting to a reasonable royalty for Cisco’s infringement.

         Cisco denies that it directly infringes the Asserted Claims through its use of the accused

  products. Cisco also denies that it induces consumers and end users of the accused products to

  infringe [Cisco insert if Ramot is permitted to assert contributory infringement:, and denies

  that it contributes to such infringement.] Cisco also contends that the Asserted Claims of Ramot’s




  8
    Cisco objects to any instructions regarding contributory infringement. When asked a direct
  interrogatory on the issue, Ramot did not provide any facts or evidence regarding such a claim. See
  Ramot’s April 10, 2020 Response to Interrogatory No. 2. Instead, it incorporated by reference its
  December 12, 2019 Amended P.R. 3-2 Infringement Contentions and stated that additional
  information would be provided in a supplemental response and its expert reports. The Dec. 12,
  2019 Infringement Contentions do not make any mention of contributory infringement, and
  although Ramot did provide a supplemental response to Interrogatory No. 2 on June 18, the
  supplement related solely to inducement; no allegations, factual or otherwise, were made as to
  Cisco’s allegedly contributory infringement. Similarly, Dr. Dallesasse’s expert report on
  infringement does not mention contributory infringement and, therefore, he will not be permitted
  to testify to it at trial. Accordingly, there is no basis for Ramot to now insist on such
  instructions. See Fed. R. Civ. P. 37(c). Given Ramot’s failure to disclose during discovery its
  intention to assert contributory infringement, and the fact that it only raised the issue after the
  deadline for filing motions in limine, Cisco will be seeking leave to file a follow-on Motion in
  Limine on this issue. To the extent that a Ramot insert includes reference to contributory
  infringement, Cisco objects to each and every insertion for the reasons stated herein and will not
  repeat its objections throughout. Ramot asserts that it provided proper notice of its contributory
  infringement allegations, which appear, inter alia, in its complaints (see, e.g., Dkt. 48 at ¶¶ 2, 43,
  56, 69). Ramot’s infringement contentions specifically incorporate the complaints, including
  “evidence of infringement cited and discussed therein.” Ramot’s response to Interrogatory No. 2
  specifically asserts infringement under, without limitation, 35 U.S.C. § 271(a), (b), and (c), and
  also “incorporates by reference its First Amended Complaint (Dkt. 48) and its December 12, 2019
  Amended P.R. 3-2 Infringement Contentions.” Ramot’s supplemental response to Interrogatory
  No. 2 specifically addresses elements common to both contributory and induced infringement,
  including use by another and that “[s]uch use directly infringes each Asserted Claim,” as well as
  Cisco’s “specific knowledge that the use by Cisco’s customers constitutes infringement.” Dr.
  Dallesasse’s Report also discusses these elements. Dallesasse Report at ¶¶ 392-393. Cisco
  mischaracterizes the record and does not have a motion in limine directed to contributory
  infringement. In any event, contributory can be proven with fact evidence concerning Cisco’s
  knowledge and the nature of the accused products.


                                                   10
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 12 of 53 PageID #: 6726




  patents are invalid. Cisco further denies Ramot’s allegation that any infringement was willful.

  Cisco denies that it owes Ramot any damages.




                                                 11
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 13 of 53 PageID #: 6727




  IV.    Description of Claims & Limitations9

         Your job is to decide whether an Asserted Claim has been infringed. If you decide an

  Asserted Claim has been infringed and that such claim is not invalid, then you need to decide

  whether Cisco’s infringement has been willful, and you need to decide the amount of money

  damages to be awarded to Ramot as compensation for the infringement.

         Before you can decide many of the issues in this case, you will need to understand the role

  of patent claims. The patent claims are the numbered sentences at the end of the patent. The

  claims are important because it is the words of the claims themselves that define what a patent

  covers. The figures and text in the rest of the patent provide a description and/or examples of the

  invention, and provide context for the claims, but it is the claims that define the breadth of the

  patent’s coverage.

         [Ramot insert: Each claim is effectively treated as if it were a separate patent, and each

  claim may cover more or less than another claim. Therefore, what a patent covers collectively

  depends on what each of its claims cover].

         Claims may describe methods for using a product. I will call such claims method claims.

  In this case, Ramot has asserted method claims.

         To determine whether Cisco infringes any of the method claims, you need first to

  understand what each Asserted Claim of the Asserted Patents covers. The first step is to

  understand the meaning of the words used in the patent claim.

         The law says that it is my role to define the terms of the claim, and it is your role to apply

  my definitions to the issues that you are asked to decide in this case. Therefore, as I explained to



  9
    Whirlpool Corp. v. TST Water, LLC, No. 2:15-CV-1528-JRG, Dkt. 166 (E.D. Tex. March 23,
  2017); Rembrandt Wireless Techs., LP v. Cisco Elecs. Co. Ltd., Case No. 2:13-cv-213-JRG, Jury
  Instructions Dkt. 300 (E.D. Tex. Feb. 9, 2015).

                                                  12
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 14 of 53 PageID #: 6728




  you at the start of the case, I have determined the meaning of certain claim terms and I have

  provided these definitions to you in your juror notebooks. You must accept my definitions of these

  words in the Asserted Claims as being correct.

         It is your job to take these definitions that I have supplied and apply them to the issues that

  you are asked to decide, including the issues of infringement and invalidity. You should disregard

  any evidence presented at trial which contradicts or is inconsistent with the definitions that I have

  given you. For claim limitations that I have not construed—that is, interpreted or defined for

  you—you are to use the plain and ordinary meaning of the terms as understood by one of ordinary

  skill in the art, which is to say, in the field of technology of the patent, at the time of the alleged

  invention.10

         You have been provided with copies of the Asserted Patents, which are inside your juror

  notebooks, and you may use them in your deliberations.

         I will now explain how a claim defines what it covers.

         A claim sets forth, in words, a set of requirements. In patent law, the requirements of a

  claim are often referred to as the “claim elements” or “claim limitations.” Each claim sets forth

  its elements in a single sentence. If the use of a product satisfies all of the requirements in that

  claim sentence, then that use is covered by and infringes the method claim.

         For example, a method claim that covers an invention of a process for constructing a table

  may recite cutting a tabletop, sanding the tabletop, and then gluing four legs to the tabletop, one

  after another. In this example, the steps of cutting the tabletop, sanding the tabletop, and then




  10
    Transcript of Jury Trial, ContentGuard Holdings, Inc. v. Samsung Elecs. Co. Ltd., 2:14-cv-
  00061 (E.D. Tex. Dec. 4, 2015), Dkt. No. 445.

                                                    13
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 15 of 53 PageID #: 6729




  gluing four legs to the tabletop one after another, are each separate limitations of the claim, and if

  the process of constructing a table includes each of these elements, it would infringe the claim.

         If performance of a process is missing even one limitation or element of a claim, the

  performance would not infringe that claim. For example, if a method contains four steps, and

  someone performs only three of those steps, they do not infringe the claim.11

         The beginning portion, or preamble, of the Asserted Claims use the word “comprising.”

  The word “comprising,” when used in the preamble, means “including but not limited to” or

  “containing but not limited to.” [Ramot insert: Examples of independent claims here are claims

  1 and 2 of the ’535 patent, claim 7 of the ’866 patent, and claim 1 of the ’465 patent.] [Cisco

  insert: Examples of independent claims here are claim 1 of the ’465 patent, claims 1 and 2 of the

  ’535 patent, and claim 7 of the ’866 patent.]

         [Ramot insert: If you decide that an accused product includes all of the elements of a

  claim, the claim is infringed. This is true even when the accused product contains additional

  elements not mentioned in the claim.] [Cisco insert: If you decide that use of an accused product

  performs all of the elements of a claim, the claim is infringed. This is true even when use of the

  accused product contains additional processes not mentioned in the claim.]

         For example, if the patent claims a method using four steps, it would be infringed by a

  process that performs all four of those steps, even if the process adds a fifth step, such as attaching

  wheels to the table legs.12

         This case involves two types of method claims: independent claims and dependent claims.



  11
     Ciofffi v. Google, Inc., No. 2:13-cv-103-JRG, Dkt. 272 at 28 (E.D. Tex. Feb. 10, 2017);
  Whirlpool Corp. v. TST Water, LLC, No. 2:15-CV-1528-JRG, Dkt. 166 at 17 (E.D. Tex. Mar. 23,
  2017); Rembrandt Wireless Techs., LP v. Cisco Elecs. Co. Ltd., Case No. 2:13-cv-213-JRG, Jury
  Instructions Dkt. 300 at 22 (E.D. Tex. Feb. 9, 2015).
  12
     Ciofffi v. Google, Inc., No. 2:13-cv-103-JRG, Dkt. 272 at 28 (E.D. Tex. Feb. 10, 2017).

                                                    14
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 16 of 53 PageID #: 6730




         An independent claim does not refer to any other claim of the patent. An independent

  claim sets forth all the requirements that must be met in order to be covered by that claim. It’s not

  necessary to look at any other claim to determine what an independent claim covers. Examples of

  independent claims here are claim 1 of the ’465 patent, claims 1 and 2 of the ’535 patent, and claim

  7 of the ’866 patent.

         A dependent claim does not itself recite all of the requirements of the claim but refers to

  another claim for some of its requirements. In this way, the claim depends on another claim. The

  law considers a dependent claim to incorporate all of the requirements of the claims to which it

  refers. The dependent claim then adds its own additional requirements.

         To determine what a dependent claim covers, it is necessary to look at both the dependent

  claim and any other claims to which it refers. A product that meets all of the requirements of both

  the dependent claim and the claims to which it refers, is covered by that dependent claim.

  Examples of dependent claims here are claims 8, 10, 11, and 12 of the ’866 patent.

         [Ramot insert: A patent owner has the right to stop others from making, using, selling,

  offering for sale, or importing into the United States the invention covered by its patent claims in

  the United States during the life of the patent.]13

         If a person performs every step of the claimed method within the United States without the

  patent owner’s permission, that person is said to infringe the patent.




  13
     Kaist IP US LLC v. Cisco Elecs. Co., Ltd., No. 2:16-cv-01314-JRG, Dkt. 498 at 44 (E.D. Tex.
  June 18, 2018). [Cisco’s Position: Ramot is seeking money damages, it is not seeking an
  injunction in this matter; therefore, this instruction will confuse and mislead the jury. Moreover,
  this instruction is out of place and is not related to a description of method claims.]

                                                    15
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 17 of 53 PageID #: 6731




  V.     Infringement Generally14

         I will now explain infringement in detail.

         In reaching your decision on infringement, keep in mind that only the claims of a patent

  can be infringed. You must compare the asserted method patent claims, as I have defined each of

  them, to the use of the accused products, and determine whether or not there is infringement.15

         You should not compare the accused products with any specific example set out in the

  patent or with the prior art in reaching your decision on infringement.16 The only correct

  comparison is between the accused products and the language of the claim itself.

         You must reach your decision as to infringement based on my instructions about the

  meaning and scope of the Asserted Claim, the legal requirements for infringement, and the

  evidence presented to you by both of the parties.

         Also, the issue of infringement is assessed on a claim-by-claim basis. Therefore, there may

  be infringement as to one claim even if there is no infringement as to other claims.

         In this case, Ramot has accused Cisco of two [Ramot replacement: three] types of

  infringement. First Ramot contends that Cisco directly infringes the Asserted Claims. Second,

  Ramot contends that Cisco induces infringement by affirmatively intending to cause direct

  infringement of the Asserted Claim by its customers and end users. [Ramot Insert: Third, Ramot

  contends that Cisco contributes to such infringement by its customers and end users.]




  14
     Whirlpool Corp. v. TST Water, LLC, No. 2:15-CV-1528-JRG (E.D. Tex.).
  15
     Kaist IP US LLC v. Cisco Elecs. Co., Ltd., No. 2:16-cv-01314-JRG, Dkt. 498 at 44-45 (E.D.
  Tex. June 18, 2018); Whirlpool Corp. v. TST Water, LLC, No. 2:15-CV-1528-JRG, Dkt. 166 at 19
  (E.D. Tex. Mar. 23, 2017); Implicit, LLC v. Netscout Systems, Inc., No. 2:18-cv-00053-JRG, Dkt.
  240 at 20 (E.D. Tex. Dec. 18, 2019); Ciofffi v. Google, Inc., No. 2:13-cv-103-JRG, Dkt. 272 at 29-
  30 (E.D. Tex. Feb. 14, 2017).
  16
     Whirlpool Corp. v. TST Water, LLC, No. 2:15-CV-1528-JRG (E.D. Tex.).

                                                  16
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 18 of 53 PageID #: 6732




  VI.       Direct Infringement17

            I will now instruct you on the specific rules you must follow to determine whether Ramot

  has proven that Cisco has infringed each Asserted Claim.

            [Cisco insert: Ramot only has asserted method claims in this case. In general, a method

  claim is infringed only when a single person or entity, without the patent owner’s permission,

  performs each and every step of the method claim in the United States during the time period

  between when the patent issues and it expires.18]

            In order to prove direct infringement of a patent claim, Ramot must show by a

  preponderance of the evidence that [Ramot insert: use of the accused product includes each and

  every requirement of the claim] [Cisco insert: Cisco’s use of the accused products, in the United

  States while the patent is in force, includes performance of each and every requirement of the

  claim].

            [Cisco insert: Mere sale of a product capable of performing the infringing method does

  not constitute infringing use of the method.19]

            In determining whether use of an accused product directly infringes each Asserted Claim

  in this case, you must compare the use of the accused product with each and every one of the

  requirements of that claim to determine whether that use of the accused product meets each and

  every requirement recited in the claim.




  17
     Whirlpool Corp. v. TST Water, LLC, No. 2:15-CV-1528-JRG (E.D. Tex.).
  18
     Cisco’s authority: Contentguard Holdings v. Samsung Elecs., No. 2:13-cv-1112-JRG, Sep 23,
  2015 Trial Tr. at 53:20-23.
  19
     Cisco’s authority: Contentguard Holdings v. Samsung Elecs., No. 2:13-cv-1112-JRG, Sep 23,
  2015 Trial Tr. at 53:24-54:3. Ramot objects to the distracting complexity and repetition in Cisco’s
  inserts to this instruction. Cf. Whirlpool Corp. v. TST Water, LLC, No. 2:15-CV-1528-JRG (Dkt.
  166 at 20 (E.D. Tex. Mar. 23, 2017).

                                                    17
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 19 of 53 PageID #: 6733




           A claim element is literally present if it exists in an accused product just as it is described

  in the claim language, either as I have explained the language to you; or if I did not explain it, as

  it would be understood by one of ordinary skill in the art. If use of an accused product performs

  all elements recited in a claim, then you must find that that particular use literally infringes that

  claim.

           A patent can be directly infringed even if the alleged infringer did not have knowledge of

  the patent and without the infringer knowing that what it was doing was infringement of the claim.

  A patent may also be directly infringed even though the accused infringer believes in good faith

  that what it’s doing is not infringement of the patent.20

           [Cisco insert: If use of an accused product is missing any element recited in a dependent

  claim, then you must find that the particular use does not infringe that dependent claim. If use of

  an accused product does not infringe an independent claim, then that use cannot infringe any of

  the dependent claims that refer to that independent claim.21]




  20
     Transcript of Jury Trial, ContentGuard Holdings, Inc. v. Cisco Elecs. Co. Ltd., 2:14-cv-00061
  (E.D. Tex. Dec. 4, 2015), Dkt. No. 445 at 55; Whirlpool Corp. v. TST Water, LLC, No. 2:15-CV-
  1528-JRG, Dkt. 166 at 20-21 (E.D. Tex. Mar. 23, 2017); Kaist IP US LLC v. Cisco Elecs. Co.,
  Ltd., No. 2:16-cv-01314-JRG, Dkt. 498 at 47 (E.D. Tex. June 18, 2018).
  21
     Cisco’s authority: Rembrandt v. Samsung, No. 2:13-cv-213, Dkt. 300 at 22 (Feb. 13, 2015).


                                                     18
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 20 of 53 PageID #: 6734




  VII.       Indirect Infringement22

             Ramot also alleges that Cisco indirectly infringed each Asserted Claim. [Cisco insert: by

  inducing others to infringe.] [Ramot insert: There are two types of indirect infringement:

  inducing infringement and contributory infringement. The act of encouraging or inducing others

  to infringe a patent is called “inducing infringement.” The act of contributing to the infringement

  of others by, for example, supplying components for use in the accused products, is called

  “contributory infringement.”]23

             Ramot contends that Cisco is liable for infringement because it actively induces its

  customers and end users of the accused products to infringe the Asserted Claims

             [Ramot insert: Cisco is liable for active inducement of a claim if Ramot proves by a

  preponderance of the evidence that:

             (1) the elements of at least one Asserted Claim are used by Cisco’s customers and end

  users of the products and directly infringe that claim;

             (2) Cisco took action intending to cause the infringing acts by its customers; and

             (3) Cisco was aware of the Asserted Patent and knew that the acts, if taken, would constitute

  infringement of that patent, or Cisco believed there was a high probability that the acts, if taken,

  would constitute infringement of the Asserted Patent but deliberately avoided confirming that

  belief.]


  22
     SSL Services, LLC v. Citrix Systems, Inc. et al., No. 2:08-cv-00158-JRG, Dkt. Nos. 256, 272
  (E.D. Tex.) (Gilstrap, J.).
  23
     As stated above, Cisco’s position is that Ramot has waived its right to assert contributory
  infringement by not providing any discovery responses alleging contributory infringement and by
  not providing any expert testimony in support of contributory infringement. As stated above,
  Ramot asserts that it provided proper notice of its contributory infringement allegations, which
  appear, inter alia, in its complaints (see, e.g., Dkt. 48 at ¶¶ 2, 43, 56, 69) and can be proven with
  fact evidence concerning Cisco’s knowledge and the nature of the accused products. Cisco is
  mischaracterizing the record, and does not have a motion in limine directed to contributory
  infringement.

                                                      19
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 21 of 53 PageID #: 6735




         [Cisco insert: To prove that Cisco actively induced patent infringement, Ramot must prove

  by a preponderance of the evidence that:

         (1) the infringing use is carried out by a customer in the United States and the customer’s

  use of the accused products directly infringes an Asserted Claim;24

         (2) that Cisco took action during the time the patent was in force intending to cause the

  infringing acts by one or more customers and led to the infringing acts by one or more customers;

  and

         (3) that Cisco was aware of the Asserted Patents and knew that the acts, if taken, would

  constitute infringement of those patents.

         If you find that Cisco was aware of the Asserted Patents, but Cisco believed the acts it

  encouraged did not infringe the Asserted Patents, Cisco cannot be liable for inducement.]25

         The third element, Cisco’s awareness of the infringement of the Asserted Patents, can be

  met if Cisco was directly aware of the infringement or if Cisco was willfully blind to the

  infringement.26 To prove willful blindness, Ramot must prove by a preponderance of the evidence

  that Cisco believed there was a high probability that that Cisco’s customers were directly

  infringing the Asserted Claims by engaging in acts induced by Cisco and that Cisco took deliberate

  acts to avoid confirming that high probability.27]


  24
     Cisco’s authority: Innovation Sciences, LLC v. Amazon, No. 4:18-cv-474, Dkt. 845 at 15 (Sep.
  2, 2020) (Judge Mazzant)
  25
     Cisco’s authority: Navico v. Garmin, No. 2:16-cv-190, Final Jury Instructions at 14; Commil
     USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920 (2015).
  26
     Commil USA, LLC v. Cisco Systems, Inc., 135 S. Ct. 1920 (2015); Ciofffi v. Google, Inc., No.
  2:13-cv-103-JRG, Dkt. 272 at 32-33(E.D. Tex. Feb. 10, 2017); SSL Services, LLC v. Citrix
  Systems, Inc. et al., No. 2:08-cv-00158-JRG, Dkt. No. 272 at 40 (E.D. Tex. June 18, 2012).
  27
     Cisco objects to inserting instructions regarding willful blindness, as Ramot has made no
  showing of willful blindness in this case. To the extent that the Court issues a willful blindness
  instruction, Cisco asks that the Court add this additional language, based on the this authority:
  Global-Tech Appliances, Inc. v. SEB S. A., 563 U.S. 754, 769 (2011); Packet Intelligence LLC v.

                                                  20
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 22 of 53 PageID #: 6736




          [Ramot’s insert: In order to establish active inducement of infringement, it is not sufficient

  to find that Cisco’s customers and end users directly infringe the claim. Nor is it sufficient to find

  that Cisco was aware of alleged direct infringement by Cisco’s customers and end users.28 Rather,

  in order to find that Cisco induced infringement, you must find that Cisco specifically intended its

  customers and end users to infringe the Asserted Patent or that Cisco believed there was a high

  probability of such infringement but remained intentionally blind to the infringing nature of these

  acts. Any belief held by Cisco as to the validity of the Asserted Claim bears no weight on deciding

  induced infringement.29]

          [Cisco’s insert: To establish active inducement of infringement, Ramot must prove actual

  acts of direct infringement by Cisco’s customers on a claim-by-claim and product-by-product

  basis. It is not sufficient that Cisco’s customers directly infringe the claim. Nor is it sufficient that

  Cisco merely had knowledge or notice of an Asserted Patent or was aware of acts by the customer

  that allegedly constitute direct infringement. Rather, you must find that Cisco specifically intended

  its customers to infringe the claim in order to find active inducement of infringement. The mere

  fact, if true, that Cisco knew or should have known that there was a substantial risk that its

  customers’ acts would infringe claims of the Asserted Patents is not sufficient for active

  inducement of infringement.30




  Netscout Sys., Inc. et al, No. 2:16-cv-230-JRG, Dkt. 252, Oct 13, 2017 Trial Tr. at 29:16-22.
  Ramot has asserted since the beginning of this case that Cisco’s infringement has been willful,
  and expects that the trial record will have ample evidence from which the jury can find willful
  blindness.
  28
     Implicit, LLC v. Netscout Systems, Inc., No. 2:18-cv-00053-JRG, Dkt. 240 at 22 (E.D. Tex. Dec.
  18, 2019); Ciofffi v. Google, Inc., No. 2:13-cv-103-JRG, Dkt. 272 at 33 (E.D. Tex. Feb. 10, 2017);
  SSL Services, LLC v. Citrix Systems, Inc. et al., No. 2:08-cv-00158-JRG, Dkt. No. 272 at 40 (E.D.
  Tex. June 18, 2012).
  29
     Commil USA, LLC v. Cisco Sys., 135 S.Ct. 1920, 1928 (2015).
  30
     Cisco’s authority: Navico v. Garmin, No. 2:16-cv-190, Final Jury Instructions at 14.

                                                     21
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 23 of 53 PageID #: 6737




           Ramot must also prove that Cisco undertook affirmative acts to encourage infringement.

  Evidence of mere inaction, or a failure to stop or prevent infringement, does not constitute active

  inducement.]31

           [Ramot insert: Ramot also contends that Cisco is liable for infringement because it

  contributes to the direct infringement of the asserted claim.

           Cisco is liable for contributory infringement of a claim if Ramot proves by a preponderance

  of the evidence that:

           (1) Cisco makes, sells, or offers to sell in the United States, or imports into the United

  States accused products that include an accused feature, during the time the asserted patents are in

  force;

           (2) the accused feature constitutes a material part of the invention of an asserted claim;

           (3) the accused feature, when operated in the intended manner, has no substantial, non-

  infringing uses;

           (4) Cisco was aware of the asserted patent and knew that the products for which the accused

  feature was used could be covered by an asserted claim either literally or under the doctrine of

  equivalents; and

           (5) end users and consumers in the United States use the invention of the asserted device

  claim.32




  31
     Cisco’s authority: Tecsec, Inc. v. Adobe, Inc., No. 19-2192, slip op. at 18 (Fed. Cir. Oct. 23,
  2020) (affirming jury instruction stating inducement requires “an affirmative act to encourage
  infringement” and “evidence of mere inaction, or a failure to stop or prevent infringement, does
  not constitute inducement”).
  32
     Lucent Tech., Inc. v. Gateway, Inc., 580 F.3d 1301, 1320-21 (Fed. Cir. 2009). Ciofffi v. Google,
  Inc., No. 2:13-cv-103-JRG, Dkt. 272 at 33-34 (E.D. Tex. Feb. 10, 2017); SSL Services, LLC v.
  Citrix Systems, Inc. et al., No. 2:08-cv-00158-JRG, Dkt. No. 272 at 41 (E.D. Tex. June 18, 2012).

                                                    22
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 24 of 53 PageID #: 6738




         In order to prove contributory infringement, Ramot must prove each of the above

  requirements is met. This proof must be by a preponderance of the evidence.]33

         [Cisco Insert: Ramot contends that Cisco is liable for contributory infringement because

  it contributes to its own customers’ direct infringement of the Asserted Claims.

         Cisco is liable for contributory infringement on an asserted claim if Ramot proves each of

  the following by a preponderance of the evidence:

         (1) Cisco sold or offered to sell within the United States or imported into the United States

  a component for use in a product during the time the asserted patent was in force,

         (2) The component has no substantial non-infringing use,

         (3) The component constitutes a material part of the invention,

         (4) Cisco supplied the component with the knowledge of the Asserted Patents and

  knowledge that the component was especially made or adapted for use in an infringing manner,

  and

         (5) end users in the United States use the invention of the asserted claim, and this use

  directly infringes the asserted claims.]34




  33
     As stated above, Cisco’s position is that Ramot has waived its right to assert contributory
  infringement by not providing any discovery responses alleging contributory infringement and by
  not providing any expert testimony in support of contributory infringement. As stated above,
  Ramot asserts that it provided proper notice of its contributory infringement allegations, which
  appear, inter alia, in its complaints (see, e.g., Dkt. 48 at ¶¶ 2, 43, 56, 69) and can be proven with
  fact evidence concerning Cisco’s knowledge and the nature of the accused products. Cisco is
  mischaracterizing the record, and does not have a motion in limine directed to contributory
  infringement.
  34
     Cioffi v. Google, No. 2:13-cv-103-JRG, Dkt. 272 at 33-34 (Feb. 10, 2017) (modified); 35 U.S.C.
  §271(c). Cisco maintains its objection to including instructions as to contributory infringement,
  but submits this competing proposal to correct erroneous representations of the law in Ramot’s
  instructions.

                                                   23
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 25 of 53 PageID #: 6739




  VIII. Willfulness35

          [Ramot insert: In this case, Ramot also contends that Cisco has willfully infringed the

  Asserted Patents. If you have decided that Cisco has infringed an Asserted Claim, either directly

  or indirectly, you must go on and address the additional issue of whether or not Cisco's

  infringement was willful.

          You may find that Cisco willfully infringed if you find that Cisco acted willfully,

  deliberately, or intentionally, or if Cisco acted in reckless or callous disregard of, or with

  indifference to, the rights of Ramot, including if Cisco knew or had reason to know of facts which

  would lead a reasonable person to realize its actions are unreasonably risky.36 A defendant is

  indifferent to the rights of another when it proceeds in disregard of a high or excessive danger of

  infringement of those rights that is known to the defendant or would be apparent to a reasonable

  person in its position.]

          [Cisco insert: In this case, Ramot argues that Cisco willfully infringed the Asserted

  Patents.

          To prove willfulness, Ramot must persuade you that the Cisco infringed a valid claim of

  the Asserted Patent. The requirements for proving such infringement were discussed in my prior

  instructions.

          In addition, to prove willful infringement of a claim, Ramot must persuade you that it is

  more likely true than not true that Cisco intentionally ignored or recklessly disregarded that claim.




  35
     Whirlpool Corp. v. TST Water, LLC, No. 2:15-CV-1528-JRG, Dkt. 166 at 22-23 (E.D. Tex. Mar.
  23, 2017); Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923 (2016); Eko Brands, LLC v.
  Adrian Rivera Maynez Enterprises, Inc., 946 F.3d 1367, 1377-79 (Fed. Cir. 2020).
  36
     Whirlpool Corp. v. TST Water, LLC, No. 2:15-CV-1528-JRG, Dkt. 166 at 22-23 (E.D. Tex. Mar.
  23, 2017); Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923 (2016); Eko Brands, LLC v.
  Adrian Rivera Maynez Enterprises, Inc., 946 F.3d 1367, 1377-79 (Fed. Cir. 2020).

                                                   24
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 26 of 53 PageID #: 6740




  You must base your decision on Cisco’s knowledge and actions at the time of infringement.

  Evidence that Cisco had knowledge of the patent at the time of infringement by itself is not

  sufficient to show willfulness. Rather, to show willfulness, you must find that the Cisco engaged

  in additional conduct evidencing deliberate or reckless disregard of Ramot’s patent rights.

         In deciding whether Cisco willfully infringed, you should consider all of the facts

  surrounding the infringement including: whether Cisco intentionally copied Ramot’s patented

  technology in developing the accused products; whether Cisco knew, or should have known, that

  its conduct involved an unreasonable risk of infringement; and whether Cisco had a reasonable

  belief that at the time of infringement that its products did not infringe the Asserted Patents or that

  the Asserted Patents were invalid.]37

         Your determination of willfulness should incorporate the totality of the circumstances

  based on all the evidence presented during the trial.

         If you decide that any infringement was willful, that decision should not affect any damages

  award that you might make. I will take willfulness into account later.38

         [Ramot insert: Ramot has the burden of proving willfulness by a preponderance of the

  evidence.]




  37
   N.D. Cal. Model Patent Jury Instructions, § 3.8 Willful Infringement.
  38
   Biscotti Inc. v. Microsoft Corp., 2:13-cv-1015-JRG-RSP, Dkt. 286 (E.D. Tex. June 16, 2017);
  Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1932 (2016).

                                                    25
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 27 of 53 PageID #: 6741




  IX.      Person of Ordinary Skill in the Art39

           Several times in my instructions I have referred to a person of ordinary skill in the field of

  the invention. It is up to you to decide the level of ordinary skill in the field of the invention.

           In deciding what the level of ordinary skill is, you should consider all the evidence

  introduced at trial, including:

              1. the levels of education and experience of persons working in the field;

              2. the types of problems encountered in the field;

              3. prior art solutions to those problems;

              4. rapidity with which innovations are made; and

              5. the sophistication of the technology.

           A person of ordinary skill in the art is a hypothetical person who is presumed to have known

  all of the relevant prior art at the time of the claimed invention.




  39
       Whirlpool Corp. v. TST Water, LLC, No. 2:15-CV-1528-JRG (E.D. Tex.).

                                                    26
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 28 of 53 PageID #: 6742




  X.     [Ramot insert: Invalidity – Generally40

         I will now instruct you on the rules that you must follow in deciding whether or not Cisco

  has proven that the asserted claims of the asserted patents are invalid.

         An issued patent is accorded a presumption of validity based on the presumption that the

  United States Patent and Trademark Office, which you’ve often heard referred to throughout the

  trial as the Patent Office or PTO, acted correctly in issuing the patent. This presumption of validity

  extends to all issued United States patents.

         To prove that any claim of a patent is invalid, Cisco must persuade you by clear and

  convincing evidence that the claim is invalid. Like infringement, invalidity is determined on a

  claim-by-claim basis. You must determine separately for each claim whether that claim is invalid.

  If one claim of a patent is invalid, this does not mean that any other claim is necessarily invalid.

  Claims are construed in the same way for determining infringement as for determining invalidity.

  You must apply the claim language consistently and in the same manner for issues of infringement

  and for issues of invalidity. In making your determination as to invalidity, you should consider

  each claim separately.

         Now, during the course of the trial, Cisco has presented you with prior art references. The

  fact that any particular reference was or was not considered by the Patent Office does not change

  Cisco’s burden of proof. Cisco must still prove invalidity by clear and convincing evidence.]41




  40
     Ramot contends that a general invalidity instruction is appropriate here, just as a general
  infringement instruction is above. See, e.g., Whirlpool Corp. v. TST Water, LLC, No. 2:15-CV-
  1528-JRG, Dkt. 166 at 23-24 (E.D. Tex. Mar. 23, 2017); Ciofffi v. Google, Inc., No. 2:13-cv-103-
  JRG, Dkt. 272 at 34-35 (E.D. Tex. Feb. 14, 2017).
  41
     Ciofffi v. Google, Inc., No. 2:13-cv-103-JRG, Dkt. 272 at 35 (E.D. Tex. Feb. 14, 2017).


                                                   27
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 29 of 53 PageID #: 6743




  XI.       Invalidity – Anticipation42

            Cisco contends that the Asserted Claims of Ramot’s patents are invalid because the claimed

  inventions are not new. For a claim to be invalid because it is not new, all of its limitations or

  elements must have been described in a single previous publication or patent that predates the

  claimed invention. In patent law, such a previous publication or patent is called a “prior art

  reference” or “prior art item.” If a patent claim is not new, we say it is “anticipated” by the single

  prior art reference.

            In determining whether or not the invention is invalid, you must determine the scope and

  content of the prior art at the time the invention was made.43

            Cisco may not combine two or more items of prior art to make out anticipation. Cisco

  must prove that the claim was anticipated by that single prior art reference. Prior art references do

  not anticipate a claim unless one skilled in the art would reasonably understand from the

  reference’s or item’s teaching that every claim limitation was disclosed in that single reference or

  item. The disclosure in the prior art does not have to be in the same words as the claim, but all of

  the requirements of the claim must be there, either stated expressly or inherently, so that someone

  of ordinary skill in the field looking at that one prior art reference or item would be able to make

  and use the claimed invention.

            Here is a list of the ways that Cisco can show that a patent claim was not new: if the claimed

  invention was already patented or described in a printed publication anywhere in the world before

  the date of invention, or was described in a printed publication anywhere in the world more than

  one year before the earliest effective filing date of the patent containing the claimed invention.




  42
       Dataquill Ltd. v. ZTE Corp., No. 2:13-cv-634-JRG, Final Jury Instructions (E.D. Tex.)
  43
       Ciofffi v. Google, Inc., No. 2:13-cv-103-JRG, Dkt. 272 at 36 (E.D. Tex. Feb. 14, 2017).


                                                     28
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 30 of 53 PageID #: 6744




  [Cisco Insert: An inventor’s own publications, if published more than one year before the filing

  date of the application containing the claimed invention, will anticipate a patent claim if they

  describe the claimed invention.]44

          If you find that Cisco has proven by clear and convincing evidence that a patent claim is

  anticipated as explained above, you must find that claim invalid.


  XII.    Invalidity – Obviousness

          Cisco contends in this case that the Asserted Claims of the Asserted Patents are invalid as

  being obvious. Even though an invention may not have been disclosed or described in a single

  prior art reference before it was made by an inventor, the invention may have been obvious to a

  person of ordinary skill in the field of technology of the patent at the time the invention was made.

  [Ramot insert: Cisco bears the burden of establishing obviousness by clear and convincing

  evidence.]

          In determining whether a claimed invention is obvious, you must consider the level of

  ordinary skill in the field of technology of the patent that someone would have had at the time the

  claimed invention was made, the scope and content of the prior art, and any differences between

  the prior art and the claimed invention, as well as the ordinary knowledge of the person of ordinary

  skill at the time of the invention. [Cisco insert: Further, you may take into account the inferences

  and creative steps that a person of ordinary skill in the art would have employed in reviewing the

  prior art before the filing dates of the patents. A person of ordinary skill in the art is a person of

  ordinary creativity that can use common sense to solve problems.45 They would be able to fit the


  44
     SSL Services, LLC v. Citrix Systems, Inc. et al., No. 2:08-cv-00158-JRG, Dkt. No. 272 at 46
  (E.D. Tex. June 18, 2012).
  45
     DataQuill v. Huawei, Case No. 2:13-cv-633-JRG, Final Jury Instr. at 13 (“However, teachings,
  suggestions, and motivations may also be found within the knowledge of a person with ordinary
  skill in the art including inferences and creative steps that a person of ordinary skill in the art would

                                                     29
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 31 of 53 PageID #: 6745




  teachings of multiple patents together like a puzzle.46 The person of ordinary skill in the art would

  have the capability of understanding the scientific and engineering principles applicable to the

  pertinent art.]

          The skill of the actual inventor is not necessarily relevant because inventors may possess

  something that distinguishes them from workers of ordinary skill in the art. Keep in mind that the

  existence of each and every element of the claimed invention in the prior art does not necessarily

  prove obviousness. Most, if not all inventions, rely on the building blocks of prior art.

          In considering whether a claimed invention is obvious, you should consider whether, as of

  the priority date of the Asserted Patent, there was a reason that would have prompted a person of

  ordinary skill in the field to combine the known elements in a way that the claimed invention does,

  taking into account such facts as:

              1. Whether the claimed invention was merely the predictable result of using prior art

                    elements according to their known function;

              2. Whether the claimed invention provides an obvious solution to a known problem

                    in the relevant field;

              3. Whether the prior art teaches or suggests the desirability of combining elements in

                    claimed in the invention;



  employ.”); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420-21 (2007) (“A person of ordinary
  skill is also a person of ordinary creativity, not an automaton.”).
  46
     KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420-21 (2007) (“It is common sense that familiar
  items may have obvious uses beyond their primary purposes, and a person of ordinary
  skill often will be able to fit the teachings of multiple patents together like pieces of a puzzle.”);
  SSL v. Citrix, Case No. 2:08-cv-158-JRG, Dkt. No. 256, at 24 (June 18, 2012) (“The scope and
  content of prior art for deciding whether the invention was obvious includes prior art in
  the same field as the claimed invention, regardless of the problem addressed by the item
  or reference, and prior art from different fields that a person of ordinary skill in the art
  using common sense might combine if familiar so as to solve the problem, like fitting together
  the pieces of a puzzle.”)

                                                   30
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 32 of 53 PageID #: 6746




             4. Whether the prior art teaches away from combining elements in the claimed

                 invention;

             5. Whether it would have been obvious to try the combinations of elements in the

                 claimed invention, such as when there is a design need or market pressure to solve

                 a problem, and there are a finite number of identified, predictable solutions; and

             6. Whether the change resulted more from design incentives or other market forces.



         In determining whether the claimed invention was obvious, consider each claim separately,

  and consider only what was known at the time of the invention. [Cisco’s Insert: To find that prior

  art rendered the invention obvious, you must find that a person of ordinary skill in the art would

  have been motivated to combine the teachings of the prior art to achieve the claimed

  invention, and would have had a reasonable expectation of success in doing so.]

         [Ramot insert: In determining whether the claimed invention was obvious, do not use

  hindsight. In other words, you should not consider what a person of ordinary skill in the art would

  know now or what has been learned from the teaching of the patents-in-suit.

         Many true inventions can seem obvious after the fact, and, therefore, it's impermissible for

  you to use hindsight. You should put yourself in the position of a person of ordinary skill in the

  field of the invention at the time the claimed invention was made, and you should not consider

  what is known today or what is learned from the teaching of the patent. In other words, you cannot

  look at the invention knowing what a person of ordinary skill in the art knows today, and you




                                                  31
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 33 of 53 PageID #: 6747




  cannot use the Ramot patents as a blueprint to piece together the prior art in order to combine the

  right ones in the right way as to create the claimed invention.47]48

         In making these assessments, ladies and gentlemen, you should take into account any

  objective evidence, sometimes called secondary considerations, that may have existed at the time

  of the invention, and afterwards, that may shed light on non-obviousness. The following are

  possible secondary considerations, but it is up to you to decide whether secondary considerations

  of non-obviousness exist at all:

         1.      Whether the invention was commercially successful as a result of the merits of the

                 claimed invention, rather than the result of design needs or market pressure,

                 advertising, or similar activities;

         2.      Whether the invention satisfied a long-felt need;

         3.      Whether others had tried and failed to make the invention;

         4.      Whether others copied the invention;

         5.      Whether there were changes or related technologies or market needs

                 contemporaneous with the invention;

         6.      Whether the invention achieved unexpected results;




  47
     See Dataquil Ltd. v. ZTE (USA) Inc., No. 2:13-CV-634-RSP-RSG, Dkt. No. 44 (Trial Transcript,
  Jury Charging) at 27-29. See also Nichia Corp. v. Everlight Elecs. Co., No. 02:13-CV-702-JRG,
  2016 WL 310142, at *62 (E.D. Tex. Jan. 25, 2016) (“the obviousness analysis must be performed
  without the benefit of hindsight. Thus, it is impermissible to use the patented invention as a
  blueprint or template to perform a hindsight reconstruction of the invention from prior art elements.
  Using the invention as a roadmap to re-create the invention from the prior art would improperly
  discount the value of combining various existing features or principles in a new way to achieve a
  new result, which is often the very essence or definition of invention. Similarly, the motivation to
  combine references cannot come from the invention itself.”) (citations omitted).
  48
     Cisco objects to inserting a reference to hindsight here, as it is subsumed in the statements stating
  that a person of skill in the art would be motivated to combine elements in the prior art at the time
  of the invention.

                                                       32
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 34 of 53 PageID #: 6748




         7.      Whether others in the field praised the invention;

         8.      Whether persons having ordinary skill in the art of the invention expressed surprise

                 or disbelief regarding the invention;

         9.      Whether others sought or obtained rights to the patent from the patent-holder; and

         10.      Whether the inventor proceeded contrary to accepted wisdom in the field.

         In support of obviousness, you may also consider whether others independently invented

  the claimed invention before or at about the same time as the named inventor thought of it. If you

  find that Cisco has proved the obviousness of a claim by clear and convincing evidence, then you

  must find that the claim is invalid.




                                                  33
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 35 of 53 PageID #: 6749




  XIII. Validity – Written Description


         Cisco contends that the Asserted Claims of the Asserted Patents are invalid for the failure

  to satisfy the written description requirement. [Cisco insert: A patent must contain an adequate

  written description of the claimed method, meaning that the patent specification must describe

  each and every limitation of the method claim, in sufficient detail, although the exact words used

  in the claim need not be used in the specification. The written description requirement helps to

  ensure that the patent applicant actually invented what is claimed; in other words, that the patent

  inventor possessed the claimed invention at the time the patent application was filed.

         The written description requirement is satisfied if persons of ordinary skill in the field of

  the invention would recognize, from reading the patent specification, that the inventor possessed

  the full scope of the claimed invention at the time the patent application was filed. A claim is not

  invalid on written description grounds simply because the embodiments of the specification do not

  contain examples explicitly covering the full scope of the claim language. In considering the scope

  of a claim, you may take into account what Ramot asserts to fall within the full scope of the patent

  claim for purposes of infringement.

         To satisfy the written description requirement, it is not enough that undisclosed subject

  matter would have been obvious to a person of ordinary skill in the art. Your analysis of the written

  description requirement must be based on what is disclosed in the specification of the Asserted

  Patents. Ramot cannot satisfy the written description requirement for a particular patent by using

  things disclosed in the specification of a different patent.49


  49
    Rivera v. Int’l Trade Comm’n, 857 F.3d 1315, 1322 (Fed. Cir. 2017) (“[T]he written description
  inquiry looks to ‘the four corners of the specification’ to discern the extent to which the inventor(s)
  had possession of the invention as broadly claimed. The knowledge of ordinary artisans
  may be used to inform what is actually in the specification, but not to teach limitations that are
  not in the specification, even if those limitations would be rendered obvious by the

                                                    34
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 36 of 53 PageID #: 6750




         In evaluating whether the specification has provided an adequate written description, you

  may take into account such factors as:

         (1)     the nature and scope of the patent claims;

         (2)     the complexity, predictability, and maturity of the technology at issue;

         (3)     the existing knowledge in the relevant field; and

         (4)     the scope and content of the prior art.

         If you find that Cisco has proven by clear and convincing evidence that the Asserted Patents

  do not provide adequate written description for the full scope of any Asserted Claim, then you

  must find that claim invalid.]

         [Ramot insert: The written description is adequate if it shows that the inventor was in

  possession of the claim of the invention at the time the application for the patent was filed, even

  though the claim may have been changed or added during the prosecution of the patent. The written

  description may be satisfied by the words, structures, figures, diagrams, formulas, etc., in the patent

  application, and any combination of them, as understood by one of ordinary skill. It is not

  necessary that each and every aspect of the claim be explicitly discussed, as long as a person of

  ordinary skill would understand that any aspect not expressly discussed is implicit or inherent in

  the patent application.50 A claim is not invalid on written description grounds simply because the

  embodiments of the specification do not contain examples explicitly covering the full scope of the

  claim language.]




  disclosure in the specification.”); see also Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336,
  1352 (Fed. Cir. 2010) (“And while the description requirement does not demand any particular
  form of disclosure, or that the specification recite the claimed invention in haec verba, a
  description that merely renders the invention obvious does not satisfy the requirement.”).
  50
     DataQuill v. Huawei, Case No. 2:13-cv-633-JRG, Prop. Final Jury Instr. at 20 (Dkt. 153-2).


                                                    35
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 37 of 53 PageID #: 6751




  XIV. Invention Date – Effective Filing Date51

         Ramot contends that the Asserted Patents are entitled to an effective filing date of June 13,

  2007, based on the filing of a provisional patent application.

         [Cisco insert: A patent is entitled to claim priority to an earlier-filed provisional

  application if the earlier-filed application contains an adequate written description, meaning that

  the patent specification must describe each and every limitation of the method claim, in sufficient

  detail, although the exact words used in the claim need not be used in the specification. These are

  the same requirements for written description that I explained earlier. But here, it is Ramot’s

  burden to show, by a preponderance of the evidence, that the provisional application provides

  written description support for each claim for which it asserts an earlier filing date.

         Cisco contends that the Asserted Patents are not entitled to a priority date of June 13, 2007,

  and that the following items and references are prior art to all Asserted Claims:

         1.      “Improved Digital-to-Analog Conversion Using Multi-Electrode Mach-Zehnder

  Interferometer,” Y. Ehrlichman et al., Journal of Lightwave Technology (Nov. 1, 2008)

  (“Ehrlichman I”)

         2.      “Photonics Digital to Analog Conversion,” Y. Ehrlichman et al., 2008 IEEE

  Convention of Electrical and Electronics Engineers in Israel (Dec. 3-5, 2008) (“Ehrlichman II”)

         You must consider these references as prior art to the asserted claims unless you find that

  Ramot is entitled to claim priority to the June 13, 2007 provisional patent application for a given

  claim. If you find that Ramot is entitled to claim priority to the provisional application, you may




  51
    DataQuill v. Huawei, Case No. 2:13-cv-633-JRG, Final Jury Instr. at 16-18; Mobile Telecomms.
  Techs., LLC v. Samsung Telecomms. Am., LLC, No. 2:13-cv-259, Dec. 18, 2014 Trial Tr. at 30:15-
  32:3.

                                                   36
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 38 of 53 PageID #: 6752




  not consider these references as prior art to that claim. However, these references are prior art to

  claim 2 of the ’535 Patent.]

         [Ramot insert52: An issued patent is given the benefit of the earlier filing date of its

  provisional application if (1) the provisional application contains a written description of the

  invention claimed in the issued patent, and (2) the subject matter relied upon in the issued patent

  is supported by the provisional application.53 As I just described, the written description

  requirement may be satisfied by any combination of the words, structures, figures, diagrams,

  formulas, et cetera, contained in the provisional application. The full scope of a claim or any

  particular requirement in a claim need not be expressly disclosed in the provisional application if

  a person having ordinary skill would have understood that the full scope or the missing requirement

  is in the written description of the provisional application. It’s not necessary that each and every

  aspect of the claim in the issued patent be explicitly discussed, and specific examples of what is

  claimed are not required as long as a person having ordinary skill would understand that any aspect

  not expressly discussed is implicit in the provisional application as originally filed.54]


  XV.    Invention Date - Conception55

         For the purpose of your analysis of the prior art, Ramot contends that it is entitled to a date

  of invention earlier than the June 13, 2007 filing date of the provisional application. Ramot

  contends that it is entitled to a July 9, 2006 invention date.



  52
     Ramot believes that this instruction should not be a separate section, which the jury may find
  confusing, but rather integrated into the general instruction on invalidity that Ramot has proposed.
  Nevertheless, to ease the comparison for the Court, Ramot has submitted its proposal herein.
  53
     Optis Wireless Tech., LLC, et al. v. Huawei Techs. Ltd., et al., No. 2:17-cv-123-JRG-RSP, Final
  Jury Instructions at 17 (E.D. Tex.).
  54
     Optis Wireless Tech., LLC, et al. v. Huawei Techs. Ltd., et al., No. 2:17-cv-123-JRG-RSP, Final
  Jury Instructions at 17-18 (E.D. Tex.).
  55
     DataQuill v. Huawei, Case No. 2:13-cv-633-JRG, Final Jury Instr. at 16-18.

                                                    37
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 39 of 53 PageID #: 6753




         A date of invention that is earlier than the effective filing date can be established if Ramot

  establishes by a preponderance of the evidence that the inventors conceived of the invention on an

  earlier date and they diligently reduced the invention to practice. [Ramot insert: Conception is the

  mental part of an inventive act and is proven when the invention is shown in its complete form by

  drawings, disclosure to another or other forms of evidence presented at trial.] Diligence means

  working continuously from the date of conception until the filing of the patent application, though

  not necessarily every day. [Cisco insert: It is Ramot’s burden to show conception and diligence

  in reducing the invention to practice, both by a preponderance of the evidence.

         Conception is the mental part of an inventive act. In other words, the formation in the mind

  of the inventor of a definite and permanent idea of the complete and operative invention, as it is

  thereafter to be applied in practice, even if the inventor does not know at the time the invention

  would work.

         Conception of an idea is complete when the idea is so clearly defined in the inventor's mind

  that if the idea were communicated to a person having ordinary skill in the field of the technology,

  he or she would be able to reduce the invention to practice without undue research or

  experimentation.

         This requirement does not mean that the inventor has to have a prototype built or actually

  explained his or her invention to another person. But there must be some evidence beyond the

  inventor's own testimony that confirms the date on which the inventor had the complete idea.

         Conception may be proven when the invention is shown in its complete form by drawings,

  disclosure to another person, or other forms of evidence presented at trial.




                                                  38
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 40 of 53 PageID #: 6754




         The claimed invention is reduced to practice when it has been constructed, used, or tested

  sufficiently to show that it will work for its intended purpose or when the inventor files a patent

  application.

         An invention may also be reduced to practice even if the inventor has not made or tested a

  prototype of the invention, if it is has been fully described in a filed patent application and the

  inventor was diligent in preparing the patent application.

         Cisco contends that the following reference is prior art to all Asserted Claims: U.S. Patent

  Application No. 2008/0232820 (“Burchfiel”). You must consider this reference as prior art to the

  Asserted Claims unless you find that Ramot has shown by a preponderance of the evidence both

  that (i) Ramot is entitled to claim priority to the filing date of the provisional application for any

  given Asserted Claim and (ii) Ramot has established a date of conception at least as early as July

  9, 2006, followed by a diligent reduction to practice. If you find that Ramot has shown by a

  preponderance of the evidence that it is entitled to claim an invention date (meaning both

  conception followed by diligent reduction to practice) of as early as July 9, 2006 for an Asserted

  Claim, you may not consider this reference to be prior art to that claim.]


  XVI. Damages – Generally56, 57

         If you find that Cisco has infringed any Asserted Claim of Ramot’s Asserted Patents, and

  if you find that the claim is not invalid, then you must consider what amount of damages to award

  to Ramot.

         I will now instruct you about the measure of damages. By instructing you on damages, I

  am not suggesting which party should win this case on any issue. [Cisco insert: My instructions


  56
     Kaist IP US LLC v. Cisco Elecs. Co., Ltd., No. 2:16-cv-01314-JRG, Dkt. 498 at 60-68 (E.D.
  Tex. June 18, 2018); Whirlpool Corp. v. TST Water, LLC, No. 2:15-CV-1528-JRG (E.D. Tex.).
  57
     Cisco edits come from the Final Jury Instructions, Dataquill Ltd. v. Huawei Technologies Co.

                                                   39
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 41 of 53 PageID #: 6755




  about damages are for your guidance only in the event you find in favor of Ramot. You will need

  to decide the issue of damages only if you find that one or more of the Asserted Claims are both

  valid and infringed.

         Ramot has the burden to establish the amount of its damages by a preponderance of the

  evidence. In other words, you should award only the damages that Ramot establishes that it more

  likely than not to have suffered. While the patent owner is not required to prove damages with

  mathematical precision, the patent owner is not entitled to damages that are remote or speculative

  and it must prove them with reasonable certainty.]

         The damages you award [Cisco insert:, if you reach this issue,] must be adequate to

  compensate Ramot for any infringement you may find. You must not award Ramot more damages

  than are adequate to compensate for the infringement, nor should you include any additional

  amount for the purpose of punishing Cisco or setting an example.

         [Ramot insert: Ramot has the burden to establish the amount of its damages by a

  preponderance of the evidence. The patent owner is not entitled to damages that are remote or

  speculative.

         I'll give more detailed instructions regarding damages shortly. Note, however, that if you

  determine that the patent is infringed and not invalid, Ramot is entitled to recover no less than a

  reasonable royalty for each infringing sale or use of its inventions

         This determination of a damages award is not an exact science, and the amount need not

  be proven with unerring precision. You may approximate, if necessary, the amount to which




  Ltd., Case No. 2:13-cv-633-JRG (Lead Case) (E.D. Tex.); Final Jury Instructions, Innovation
  Sciences, LLC v. Amazon.com, Inc., Civil Action No. 4:18-cv-474 (E.D. Tex.) (Mazzant, J.);
  Biscotti Inc. v. Microsoft Corp., Case No. 2:13-cv-01015-JRG, Dkt. 294 (E.D. Tex. June 16, 2017).

                                                   40
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 42 of 53 PageID #: 6756




  Ramot is entitled. It is proper to award a damages amount if the evidence shows the extent of

  damages as a matter of just and reasonable inference.26]


  XVII. Damages – Reasonable Royalty

          [Ramot insert: A reasonable royalty is the minimum amount of damages that a patent

  owner may recover. A royalty is the amount of money a licensee pays to a patent owner for each

  article the licensee makes or uses or sells under the patent. A reasonable royalty is an amount of

  money a willing patent owner and a willing prospective licensee would have agreed upon at a

  hypothetical negotiation at the time Cisco began infringing the Asserted Patents. The parties agree

  that this date is July 24, 2018.]

          [Cisco insert: In this case, Ramot seeks a reasonable royalty. A reasonable royalty is

  defined as the amount of money a willing patent owner and a willing prospective licensee would

  have agreed upon right before the infringement began for a license to make, use, or sell the

  invention. This date is oftentimes called the hypothetical negotiation date.

          In determining the amount of a reasonable royalty that the parties would have agreed to at

  the hypothetical negotiation, you must first determine when the damages began. If you find that

  Cisco directly infringes a patent, then damages for that patent commence on the first date of that

  Cisco used that product in the United States. If you find that Cisco indirectly infringes a patent,

  by way of inducing its customers to infringe, then damages commence on the date that Ramot has

  proven that Cisco had knowledge of the patent, and with knowledge of that patent, Cisco induced




  26
    Whirlpool Corp. v. TST Water, LLC, No. 2:15-CV-1528-JRG (E.D. Tex.); Rembrandt Wireless
  Techs., LP v. Cisco Elecs. Co. Ltd., No. 2:13-cv-213-JRG, Dkt. 300 at 36 (E.D. Tex. Feb. 13,
  2015); ContentGuard Holdings, Inc. v. Cisco Elecs. Co. Ltd., No. 2:14-cv-00061, Dkt. 445 at 71
  (E.D. Tex. Dec. 4, 2015).

                                                  41
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 43 of 53 PageID #: 6757




  on of its Cisco’s customers to use an accused product to practice the claimed method. I will

  provide additional details on how to calculate damages for inducement shortly.]

         The reasonable royalty you determine must be the royalty that would have resulted from

  this hypothetical negotiation and not simply the royalty that either party would have preferred.

  Your focus should be on what the expectations of Ramot and Cisco would have been had they

  entered into an agreement at that time and had they acted reasonably in their negotiations.         In

  determining this, you must assume that Ramot and Cisco both believed the patent was valid and

  infringed, and that the parties were willing to enter into an agreement.

         [Ramot insert: In making your determination about the amount of a reasonable royalty,

  it's important that you focus on the time period when Cisco first infringed the patent and the facts

  that existed at that time. Your determination does not depend on the actual willingness of the

  parties to this lawsuit to engage in such negotiations. You are to assume that Cisco is willing to

  pay. Your focus should be on what the parties’ expectations would have been had they entered

  into negotiations for royalties at the time of the infringing activity, assuming there is infringement,

  and the patent is valid. You may consider sales expectations at the time the infringement began

  as a basis for royalty rate. You may also consider the actual profits subsequently earned in the

  infringement period, but only in an indirect and limited way as some evidence bearing on a directly

  relevant inquiry into anticipated profits.]

         [Cisco insert: In making your determination about the amount of a reasonable royalty you

  should consider all of the facts known or available to the parties at the time just before the

  infringement began.]

         Evidence of things that happened after the infringement first began may be considered in

  evaluating the reasonable royalty only to the extent that the evidence aids in assessing what royalty




                                                    42
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 44 of 53 PageID #: 6758




  would have resulted from a hypothetical negotiation at that time. [Ramot insert: Although

  evidence of the actual profits an infringer made may be considered in determining a reasonable

  royalty at the time of the hypothetical negotiation, the royalty may not be limited or increased

  based on the actual profits the alleged infringer made.] 58

         Where the parties dispute a matter concerning damages for infringement, it is Ramot’s

  burden to prove what is more probable than not.

         A reasonable royalty can take the form of a running royalty or a fully paid-up lump-sum

  royalty. A running royalty is a fee that is paid for the right to use the patent that is paid for each

  unit of the infringing product sold. A paid-up lump-sum is when the infringer pays a single price

  for a license covering both past and future infringing sales. If you find Ramot is entitled to

  damages, you must determine whether the parties would have agreed to a running royalty or a fully

  paid-up lump-sum royalty at the time of the hypothetical negotiation.

         The amount you find as damages must be based on the value attributable to the patented

  technology as distinct from other unpatented features of the accused product. A patentholder

  should only be compensated for the approximate incremental value derived from his invention.

  The royalty must reflect the value attributable to the infringing features of the product. If

  unpatented features contribute to the value of an accused product, you must apportion that value

  to exclude any value attributable to unpatented features. The Plaintiff, Ramot, bears the burden to

  establish amounts attributable to the patented features. [Cisco insert: That is, Ramot must give

  evidence tending to separate or apportion between the patented features and the unpatented

  features, and such evidence must be reliable and tangible and not conjectural or speculative.]




  58
    Cisco objects to this instruction as unhelpful and misleading, as Ramot’s damages model is not
  predicated on Cisco’s alleged profits.

                                                   43
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 45 of 53 PageID #: 6759




            In determining the reasonable royalty, you should consider all the facts known and

  available to the parties at the time the infringement began. Some of the kinds of factors you may

  consider in making your determination are:

            [Ramot insert:

            (1) whether the patent owner had an established royalty for the invention; in the absence

  of such licensing history, any royalty arrangements that were generally used and recognized in the

  particular industry at the time;

            (2) the nature of the commercial relationship between the patent owner and the licensee,

  such as whether they were competitors or whether their relationship was that of inventor and

  promoter;

            (3) the established profitability of the patented product, its commercial success, and its

  popularity at the time;

            (4) whether the patent owner had an established policy of granting licenses or retaining the

  patented invention as his exclusive right, or whether the patent owner had a policy of granting

  licenses under special conditions designed to preserve his monopoly;

            (5) the size of the anticipated market for the invention at the time the infringement began;

            (6) the duration of the patent of the license, as well as the terms and scope of the license,

  such as whether it is exclusive or non-exclusive or subject to territorial restrictions;

            (7) the rates paid by the licensee for the use of other patents comparable to the Plaintiff's

  patent;

            (8) whether the licensee's sales of the patented invention promote sales of its other products

  and whether the invention generates sales to the inventor of his non-patented items;




                                                     44
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 46 of 53 PageID #: 6760




          (9) the utility and advantages of the patent property over the old modes or devices, if any,

  that had been used for working out similar results;

          (10) the extent to which the infringer used the invention and any evidence probative of the

  value of such use;

          (11) the portion of the profits in the particular business that are customarily attributable to

  the use of the invention or analogous inventions;

          (12) the portion of the profits that should be credited to the invention as distinguished from

  the non-patented elements, the manufacturing process, business risk, or significant features or

  improvements added by the infringer;

          (13) the opinion and testimony of qualified experts of the patentholder; and

          (14) the amount that a licensor, such as the patentee, and a licensee, such as the infringer,

  would have agreed upon at the time the infringement began if both sides had been reasonably and

  voluntarily trying to reach an agreement; that is, what amount a prudent licensee who desired as a

  business proposition to obtain a license to manufacture and sell a particular article embodying the

  patented invention would have been willing to pay as a royalty and yet be able to make a reasonable

  profit and which amount would have been acceptable to a prudent patentee who was willing to

  grant a license.] 59

          [Cisco insert:

          (1) the royalties received by Ramot for licensing the patents-in-suit to others, proving or

  tending to prove an established royalty;

          (2) royalties paid by Cisco for the use of other patents comparable to the Asserted Patents;




  59
    Cisco objects to this delineation of the Georgia-Pacific factors, which is incomplete and
  misleading.

                                                    45
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 47 of 53 PageID #: 6761




         (3) the nature and scope of the license as an exclusive or non-exclusive or as restricted or

  non-restricted in terms of territory or with respect to the parties to whom the manufactured product

  may be sold;

         (4) whether or not the licensor had an established policy and marketing program to

  maintain its patent exclusivity by not licensing others to use the invention or by granting licenses

  under special conditions designed to preserve that exclusivity;

         (5) the commercial relationship between the licensor and licensee, such as whether they

  are competitors in the same territory or in the same line of business or whether they are inventor

  and promoter;

         (6) the effect of selling the patented product in promoting sales of other products of the

  licensee, the existing value of the invention to the licensor as a generator of sales of its non-

  patented items, and the extent of such collateral sales;

         (7) the duration of the patent and the term of the license;

         (8) the profitability of the patented invention and whether or not it is commercially

  successful or popular;

         (9) the utility and advantages of the patented invention over the old modes or devices, if

  any, that had been used for achieving similar results;

         (10) the nature of the patented invention, the character of the commercial embodiment of

  it as owned and produced by the licensor, and the benefits to those who have used the invention;

         (11) the extent of the licensee's use of the patented invention and any evidence probative

  of the value of that use;

         (12) the portion of the profit or of the selling price that may be customary in the particular

  business or in comparable businesses to allow for the use of the invention or analogous inventions;




                                                   46
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 48 of 53 PageID #: 6762




         (13) the portion of the realizable profits that is due to the patented invention as compared

  to the portion of the profits due to other factors, such as unpatented elements or unpatented

  manufacturing processes or features or improvements developed by the licensee;

         (14) the opinion and testimony of qualified experts;

         (15) the amount that a licensor and licensee would have agreed upon at the time the

  infringement began, if both sides had been reasonably and voluntarily trying to reach an

  agreement; that is, the amount that a prudent licensee would have been willing to pay as a royalty

  and yet be able to make a reasonable profit and which amount would have been acceptable to a

  patent owner, if it would have been willing to grant a license.]

         None of these factors is dispositive, and you can and you should consider the evidence that

  has been presented in this case on each of these factors. You may also consider any other factors

  which in your minds would have increased or decreased the royalty the infringer would have been

  willing to pay and the patent owner would have been willing to accept acting as normally prudent

  business people.

         [Ramot insert: You are permitted to consider all the benefits conferred to Cisco through

  its infringement of the Asserted Patents, including evidence of cost savings that Cisco has achieved

  and can expect to achieve through its use of the Asserted Patents.60 A reasonable royalty can

  exceed profits expected by the patentee. In determining a reasonable royalty, you may also

  consider evidence concerning the availability or lack thereof of non-infringing alternatives to the

  patented invention.]




  60
     Cisco objects to this instruction, which is an incorrect and misleading attempt to call attention
  to Ramot’s damages model, as opposed to instruct the jury as to the law that it must follow.

                                                  47
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 49 of 53 PageID #: 6763




  XVIII. [Cisco insert: Damages – Government Use61

         Whenever an invention described in and covered by a patent of the United States is used

  by the United States government without a license, the patent owner’s only remedy shall be an

  action against the United States. Therefore, if you find that Cisco infringes, sales of a product

  used by the United States government should not be included in any damages calculation you

  perform.]62


  XIX. [Cisco insert: Damages – Calculating Damages in Cases of Inducement63

         To recover damages for induced infringement, Ramot must prove acts of direct

  infringement by others that were induced by Cisco. Because the amount of damages for induced

  infringement is limited by the number of instances of direct infringement, Ramot must further

  prove the number of direct acts of infringement of the patents, for example, by showing individual

  acts of direct infringement by users of the accused products.]64




  61
     Final Jury Instructions, Finjan Software, Ltd. v. Secure Computing Corp., Case No. 06-cv-369-
  GMS, Dkt. 225 (D. Del. Mar 12, 2008) (Jury Instruction No. 34, Government Sales); Astornet
  Techs. Inc. v. BAE Sys., Inc., 802 F.3d 1271, 1277-78 (Fed. Cir. 2015).
  62
     Ramot objects to any such instruction, including for the reasons outlined in its Motion for Partial
  Summary Judgment as to Cisco System, Inc.’s Fourth and Fifth Affirmative Defenses. But even
  should Ramot’s motion be denied, a specific instruction on this subsidiary issue is unnecessary,
  confusing, and unsupported by Cisco’s alleged authority (Whirlpool Corp., 2:15-CV-1528-JRG).
  63
     N.D. Cal. Model Patent Jury Instruction 5.11, Rev. Aug. 2017 (updated Oct. 2019) (citing
  Dynacore Holdings Corp. v. U.S. Philips Corp., 363 F.3d 1263 (Fed. Cir. 2004); Cardiac
  Pacemakers, Inc. v. St. Jude Medical, Inc., 576 F.3d 1348 (Fed. Cir. 2009)).
  64
    Ramot objects to a separate damages instruction for inducement as unnecessary, confusing, and
  incorrect as a matter of law. See e.g., N.D. Cal. Model Patent Jury Instruction 5.11, Rev. Aug.
  2017 (updated Oct. 2019) (making clear that patent holder may also prove the number of direct
  acts of infringement “by showing that a particular class of [products] [uses] directly infringes.”).
  The Court has already instructed the jury on indirect infringement. No further instruction in the
  context of damages is warranted or necessary. See e.g., Ciofffi v. Google, Inc., No. 2:13-cv-103-
  JRG, Dkt. 272 at 32-34, 47-53 (E.D. Tex. Feb. 14, 2017) (involving claims of inducement but not
  including the sort of specific damages instruction that Cisco proposes and will confuse the jury).

                                                   48
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 50 of 53 PageID #: 6764




          With those instructions, we are ready to hear closing arguments from the attorneys in this

  case.

  [ATTORNEYS PRESENT CLOSING ARGUMENTS]




                                                 49
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 51 of 53 PageID #: 6765




  XX.      Post-closing Summary65

           I would now like to provide you with a few final instructions before you begin your

  deliberations. You must perform your duties as jurors without bias or prejudice as to any party.

  The law does not permit you to be controlled by sympathy, prejudice, or public opinion. All parties

  expect that you will carefully and impartially consider all the evidence, follow the law as I have

  given it to you, and reach a just verdict, regardless of the consequences.

           Answer the questions in the verdict form based on the facts as you find them from this case,

  following the instructions that the Court has given you on the law. Do not decide who you think

  should win and then answer the questions accordingly. Your answers and your verdict must be

  unanimous.

           You should consider and decide this case as a dispute between persons of equal standing

  in the community, of equal worth, and holding the same or similar stations in life. This is true in

  patent cases between corporations, partnerships, or individuals. A patent owner is entitled to

  protect its patent rights under the United States Constitution. This includes bringing suit in a

  United States District Court for money damages for infringement. The law recognizes no

  distinction among types of parties. All corporations, partnerships and other organizations stand

  equal before the law, regardless of size or who owns them, and are to be treated as equals.

           When you retire to the jury room to deliberate on your verdict, you will each have a copy

  of these written jury instructions to take with you. If you desire during your deliberations to review

  any of the exhibits which the Court has admitted into evidence during the trial, you should advise

  me by a written note delivered to the Court Security Officer, and I will send that exhibit or exhibits

  to you. Once you retire, you should select your Foreperson and conduct your deliberations. If you



  65
       Whirlpool Corp. v. TST Water, LLC, No. 2:15-CV-1528-JRG (E.D. Tex.)

                                                   50
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 52 of 53 PageID #: 6766




  recess during your deliberations, follow all of the instructions that the Court has given you about

  your conduct during the trial. After you have reached your verdict, your Foreperson is to fill in on

  the verdict form with your unanimous answers to those questions. Do not reveal your answers

  until such time as you are discharged, unless otherwise directed by me. You must never disclose

  to anyone, not even to me, your numerical division on any question.

         Any notes that you have taken during this trial are only aids to your memory. If your

  memory should differ from your notes, then you should rely on your memory and not on the notes.

  The notes are not evidence. A juror who has not taken notes should rely on his or her independent

  recollection of the evidence and should not be unduly influenced by the notes of other jurors.

  Notes are not entitled to any greater weight than the recollection or impression of each juror about

  the testimony.

         If you want to communicate with me at any time, please give a written message or question

  to the Court Security Officer, who will bring it to me. I will then respond as promptly as possible

  either in writing or by having you brought into the courtroom so that I can address you orally. I

  will always first disclose to the attorneys your question and my response before I answer your

  question.

         After you have reached a verdict and I have discharged you, you are not required to talk

  with anyone about the case unless the Court orders otherwise. By the same token, after I have

  discharged you from your duty as jurors, you are completely free to discuss your service as jurors

  in this case with anyone that you choose to. You should understand the practice in this Court is

  that, after you are discharged, if you wish to talk about your service as jurors with any of the

  attorneys in the case -- and I can tell you they would be interested to hear from you -- it’s up to

  you to initiate a conversation with them. They are not permitted to initiate a conversation with




                                                  51
Case 2:19-cv-00225-JRG Document 188-2 Filed 10/30/20 Page 53 of 53 PageID #: 6767




  you. Again, whether you discuss your jury service after the receipt of the verdict and you're

  discharged as jurors is your decision and your decision alone.

         I will now hand the verdict form and copies of these instructions to the Court Security

  Officer to deliver to the jury room.

         [JURY INSTRUCTIONS AND SPECIAL VERDICT FORM HANDED OUT]

         Ladies and Gentlemen, you may now retire to the jury room to deliberate. We await your

  verdict.




                                                 52
